Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-17 are rejected under 35 U.S.C. 101 because the claims are directed to a judicial exception (an abstract idea) without significantly more and as follows: -
Step 1: -
	Under the first part of the analysis, claim 1-15 recite a method and claim 16-17 recite a system. Accordingly, these claims fall within the four statutory categories. Analysis now proceeds to Step 2A, Prongs 1 and 2 and then Step 2B.
Claim 1
2A prong 1: the following limitation recite mental processes:
“computing, using the processor, a predefined property of the initial graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, merely finding out the property of already plotted edge and nodes in a graph can be evaluated by a person.
“amending one or more of the plurality of edges of the initial graph, thereby creating an amended graph comprising a plurality of original edges and one or more amended edges” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, creating edges of a graph can be done using pencil and paper to amend a graph.
“computing the predefined property of the amended graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, merely finding out the property of already plotted edge and nodes in a graph can be evaluated by a person.
“comparing the predefined property of the initial graph with the predefined property of the amended graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, comparing two graphs can be done by observation, evaluation mentally or with pencil and paper.
“marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the initial graph and the predefined property of the amended graph exceeds a predefined threshold” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, marking the differences between a updated graph and initial graph can be done using pencil and paper. Moreover, observing the comparison, an individual can observe and evaluate to point out whether the difference exceeds a threshold mentally.
2A prong 2: - the limitations as listed below recite additional elements that do not amount to significantly more than the judicial exception:
“A computer-implemented method for the automatic generation of a hypothesis from a graph, the method comprising” recites additional elements related to mere instruction for applying the judicial exception, i.e. the automatic generation of hypothesis via generic computing system (see MPEP 2106.05(f)).
“receiving, using a processor, an initial graph, the initial graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes” recites additional elements ‘receiving’ as high level of generality and amounts to merely receiving data which is form of insignificant extra-solution activity. Moreover, the element ‘processor’ is mere use of generic computer system to apply the judicial exception. 
“using the processor, a predefined property of the initial graph” recites the element ‘processor’ is mere use of generic computer system to apply the judicial exception.
Step 2B: - the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The limitation using generic computing system or components such as ‘processor’ and ‘computer-implemented’ is merely instructions to apply an exception using generic computing components which cannot be an inventive concept.
The additional element for ‘receiving’ considered to be insignificant extra-solution activity in Step 2A prong 2., and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving data step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
Claim 16
	Step 2A prong 1: the following limitation recite mental processes:
“computing, using the processor, a predefined property of the initial graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, merely finding out the property of already plotted edge and nodes in a graph can be evaluated by a person.
“amending one or more of the plurality of edges of the initial graph, thereby creating an amended graph comprising a plurality of original edges and one or more amended edges” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, creating edges of a graph can be done using pencil and paper to amend a graph.
“computing the predefined property of the amended graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, merely finding out the property of already plotted edge and nodes in a graph can be evaluated by a person.
“comparing the predefined property of the initial graph with the predefined property of the amended graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, comparing two graphs can be done by observation, evaluation mentally or with pencil and paper.
“marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the initial graph and the predefined property of the amended graph exceeds a predefined threshold” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, marking the differences between a updated graph and initial graph can be done using pencil and paper. Moreover, observing the comparison, an individual can observe and evaluate to point out whether the difference exceeds a threshold mentally.
Step 2A prong 2: the limitations as listed below recite additional elements that do not amount to significantly more than the judicial exception:
“A computer system for performing a computer-implemented method” recites additional elements related to mere instruction for applying the judicial exception, i.e. performing a computer-implemented method via generic computing system (see MPEP 2106.05(f)).
“a memory having computer readable program instructions” recites addition element as a generic computer component to implement judicial exception. Use of memory amounts to no more than mere instruction to apply judicial exception using a generic computing component.  
“a processor for executing the computer readable program instructions to perform a method comprising” recites addition element as a generic computer component to implement judicial exception. Use of processor amounts to no more than mere instruction to apply judicial exception using a generic computing component.  
“receiving an initial graph, the initial graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes” recites additional elements ‘receiving’ as high level of generality and amounts to merely receiving data which is form of insignificant extra-solution activity. 
Step 2B: - the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The limitation using generic computing system or components such as ‘processor,’ ‘memory’ and ‘computer system’ is merely instructions to apply an exception using generic computing components which cannot be an inventive concept.
The additional element for ‘receiving’ considered to be insignificant extra-solution activity in Step 2A prong 2., and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving data step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
Claim 17
	Step 2A prong 1: the following limitation recite mental processes:
 “computing, using the processor, a predefined property of the initial graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, merely finding out the property of already plotted edge and nodes in a graph can be evaluated by a person.
“amending one or more of the plurality of edges of the initial graph, thereby creating an amended graph comprising a plurality of original edges and one or more amended edges” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, creating edges of a graph can be done using pencil and paper to amend a graph.
“computing the predefined property of the amended graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, merely finding out the property of already plotted edge and nodes in a graph can be evaluated by a person.
“comparing the predefined property of the initial graph with the predefined property of the amended graph” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, comparing two graphs can be done by observation, evaluation mentally or with pencil and paper.
“marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the initial graph and the predefined property of the amended graph exceeds a predefined threshold” recites a mental process where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, marking the differences between a updated graph and initial graph can be done using pencil and paper. Moreover, observing the comparison, an individual can observe and evaluate to point out whether the difference exceeds a threshold mentally.
Step 2A prong 2: the limitations as listed below recite additional elements that do not amount to significantly more than the judicial exception:
“A computer program product for performing a computer-implemented method for the automatic generation of a hypothesis from a graph by a computer system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer system to cause the system to perform a method” recites additional elements related to mere instruction for applying the judicial exception, i.e. computer program for performing a computer-implemented method via computer system (see MPEP 2106.05(f)). Moreover, the use of ‘computer readable storage medium’ amounts to no more than mere instruction to apply judicial exception using a generic computing component.  
 “receiving an initial graph, the initial graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes” recites additional elements ‘receiving’ as high level of generality and amounts to merely receiving data which is form of insignificant extra-solution activity. 
Step 2B: - the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.
	The limitation using generic computing system or components such as ‘computer system’ and ‘computer readable storage medium’ is merely instructions to apply an exception using generic computing components which cannot be an inventive concept.
The additional element for ‘receiving’ considered to be insignificant extra-solution activity in Step 2A prong 2., and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field. The court decisions cited in MPEP 2106.05(d)(II) indicate that merely “receiving or transmitting data over a network” is a well-understood, routine, conventional function when it is claimed in a merely generic manner (as it is in the present claim). Thereby, a conclusion that the claimed receiving data step is well-understood, routine, conventional activity is supported under Berkheimer. The claim is not patent eligible.
For the reason above, claim 1 is rejected as being directed to an abstract idea without significantly more. This rejection applies equally to dependent claim 2-15. The additional limitations of the dependent claims are addressed below.	
Claim 2 recites the method of claim 1, wherein amending one or more of the plurality of edges of the initial graph comprises adding one or more additional edges to the initial graph. Dependent claim 2 recites mental processes “amending one or more of the plurality of edges of the initial graph comprises adding one or more additional edges to the initial graph” where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, creating edges of a graph can be done using pencil and paper to amend a graph. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 3: recites the method of claim 1, wherein amending one or more of the plurality of edges of the initial graph comprises deleting one or more edges from the initial first graph. Dependent claim 2 recites a mental process “amending one or more of the plurality of edges of the initial graph comprises deleting one or more edges from the initial first graph” where it is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Under the broadest reasonable interpretation, erasing or deleting edges of a graph can be done using pencil and paper to amend a graph. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 4: recites the method of claim 1, wherein: P201802930US01the initial graph comprises a weighted graph comprising a plurality of edges having edge weights; and amending one or more of the plurality of edges of the initial graph comprises amending one or more edge weights of the initial graph. Dependent claim 4 recites a mental process “the initial graph comprises a weighted graph comprising a plurality of edges having edge weights” and “amending one or more of the plurality of edges of the initial graph comprises amending one or more edge weights of the initial graph” consist of different edge weight which can be draw via pen and paper. Under the broadest reasonable interpretation, drawing a weighted edge can be done using pencil and paper to amend a graph. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 5: recites the method of claim 1, herein computing the predefined property of the initial graph and the amended graph comprises computing a spectral property of the initial graph and the amended graph. Dependent claim 5 recites mathematical concepts “wherein computing the predefined property of the initial graph and the amended graph comprises computing a spectral property of the initial graph and the amended graph” where the limitation states the spectral property of graph which can be done using mathematical approach. Under the broadest reasonable interpretation, computing a spectral property of initial and amended graph can be done using mathematical method. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 6: recites the method of claim 5, wherein the spectral property is the set of eigenvalues of the adjacency matrix of the initial graph and the amended graph. Dependent claim 6 recites mathematical concepts “the spectral property is the set of eigenvalues of the adjacency matrix of the initial graph and the amended graph.” The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 7: recites the method of claim 6, wherein computing the spectral property comprises: computing the set of eigenvalues of the adjacency matrix of the graph; and allocating the set of eigenvalues to a plurality of bins. Dependent claim 7 recites mathematical concepts “computing the set of eigenvalues of the adjacency matrix of the graph” and “allocating the set of eigenvalues to a plurality of bins” where the computation and allocation of set of eigenvalues is done using mathematical process. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 8: recites the method of claim 1, wherein computing the predefined property of the initial graph and the amended graph comprises computing node centralities of the initial graph and the amended graph. Dependent claim 8 recites mathematical concepts “computing the predefined property of the initial graph and the amended graph comprises computing node centralities of the initial graph and the amended graph” where the computation of node centralities consists of different mathematical process which is also stated in the specification [Para. 0042-0044]. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 9: recites the method of claim 8, wherein comparing the predefined property of the initial graph with the predefined property of the amended graph comprises comparing the sum of the node centralities of the nodes of the initial graph with the sum of the node centralities of the amended graph. Dependent claim 9 recites mathematical concepts “comparing the sum of the node centralities of the nodes of the initial graph with the sum of the node centralities of the amended graph.” The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 10: recites the method of claim 8, wherein comparing the predefined property of the initial graph with the predefined property of the amended Page 22 of 26 P201802930US01graph comprises performing a pairwise comparison of the node centralities of the nodes of the initial graph with the nodes of the amended graph. Dependent claim 10 recites mathematical concepts “performing a pairwise comparison of the node centralities of the nodes of the initial graph with the nodes of the amended graph” which involves node centralities which consists of mathematical process, as mentioned in claim 8. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 11: recites the method of claim 1, wherein the predefined measure of difference is a relative difference between the predefined properties of the initial graph and the predefined properties of the amended graph. Dependent claim 11 recites mathematical concepts “predefined measure of difference is a relative difference between the predefined properties of the initial graph and the predefined properties of the amended graph” where the measurement includes mathematical process as stated in specification [Para. 0064]. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 12: recites the method of claim 1, wherein the predefined measure of difference is a local measure of difference, the local measure of difference being defined as a measure of difference between a subset of the nodes of the initial graph and the corresponding subset of the nodes of the amended graph. Dependent claim 12 recites mathematical concepts “the local measure of difference being defined as a measure of difference between a subset of the nodes of the initial graph and the corresponding subset of the nodes of the amended graph” in which computing the difference between the subset of the nodes of the graphs needs mathematical calculation. The limitation using the computer-implemented method is the recitation of generic computing components or system, as discussed above in the rejection of Claim 1.
Claim 13: recites the method of claim 1, wherein the predefined measure of difference is a global measure of difference, the global measure of difference being defined as a measure of difference between all the nodes of the initial graph and all the nodes of the amended graph. Dependent claim 13 recites mathematical concepts “the global measure of difference being defined as a measure of difference between all the nodes of the initial graph and all the nodes of the amended graph” as mentioned in claim 12 for local measurement where computing the difference between the nodes of the graphs need mathematical calculation. The limitation using the computer-implemented method is the recitation of generic computing.
Claim 14: recites the method of claim 1, receiving a set of edge changes, the set of edge changes comprising a plurality of additional edges and/or a plurality of edges to be deleted and/or a plurality of weight changes of weighted edges; performing the set of edge changes in a consecutive manner; collecting edge changes of the set of edge changes which are marked as hypothesis in a set of hypotheses; and providing the set of hypotheses as output. Dependent claim 14 recites a mental process “a plurality of additional edges and/or a plurality of edges to be deleted and/or a plurality of weight changes of weighted edges,” “performing the set of edge changes in a consecutive manner” and “collecting edge changes of the set of edge changes which are marked as hypothesis in a set of hypotheses” whereas mentioned in claims before, the deleting or updating is done via pen or paper. Moreover, performing the set of changes in edge can be done in a consecutive manner via pen and paper; marking the set of edge changes can be marked as hypothesis using a pen and paper. The limitation using the computer-implemented method is the recitation of generic computing.
Claim 15: recites the method of claim 1, amending the initial graph by adding one or more hypotheses to the initial graph, thereby creating an updated graph;  Page 23 of 26 P201802930US01computing the predefined property of the updated graph; amending one or more of the plurality of edges of the updated graph, thereby creating an amended updated graph; computing the predefined property of the amended updated graph; comparing the predefined property of the updated graph with the predefined property of the amended updated graph; and marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the updated graph and the predefined property of the amended updated graph exceeds a predefined threshold. Dependent claim 15 recites a mental process “amending the initial graph by adding one or more hypotheses to the initial graph,” “amending one or more of the plurality of edges of the updated graph,” “comparing the predefined property of the updated graph with the predefined property of the amended updated graph” and “marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the updated graph and the predefined property of the amended updated graph exceeds a predefined threshold.” The claim recites amending of the initial claim with adding hypothesis which can be done using a pen and paper to update the graph, likewise with the amending of the edges of updated graph. The limitation further claims with comparing the updated graph and amended updated graph which is based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper. Lastly the marking of the amended edges as hypotheses evaluating the difference between the predefined properties of updated graph and amended updated graph is also based on observation, evaluation, judgments or opinions that are performable in the human mind or with aid of pencil and paper.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


 	Claims 1-3, 11-13, and 15-17 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Dai et al.(“ Adversarial Attack on Graph Structured Data”) hereinafter Dai.
 	Regarding Claim 1, Dai teaches computer-implemented method for the automatic generation of a hypothesis from a graph, the method comprising: 
receiving, using a processor, an initial graph, the initial graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes; (Pg. 3 Section 3, “A set of graphs is denoted by 
    PNG
    media_image1.png
    35
    97
    media_image1.png
    Greyscale
, where |G|=N. Each graph Gi = (Vi, Ei) is represented by the set of nodes 
    PNG
    media_image2.png
    28
    119
    media_image2.png
    Greyscale
 and edges 
    PNG
    media_image3.png
    32
    117
    media_image3.png
    Greyscale
” “Given a learned classifier f and an instance from the dataset (G, c, y)[Wingdings font/0xE0]D, the graph adversarial attacker g (., .) : G X D [Wingdings font/0xE0]G” thus the reference states that the given classifier f of the graph is the predefined property of the initial graph with nodes and edges which corresponds to the claim’s limitation.)
computing, using the processor, a predefined property of the initial graph; (Pg. 2 Section: 2, “We associate each graph Gi with a label yi 
    PNG
    media_image4.png
    40
    32
    media_image4.png
    Greyscale
 Y = {1, 2,…,Y}, where Y is the number of categories. The dataset 
    PNG
    media_image5.png
    34
    206
    media_image5.png
    Greyscale
 is represented by pairs of graph instances and graph labels. This setting is inductive since the test instances will never be seen during training. Examples of such task including classifying the drug molecule graphs according to their functionality. In this case, the classifier f(ind)
    PNG
    media_image4.png
    40
    32
    media_image4.png
    Greyscale
F(ind) : G [Wingdings font/0xE0]Y is optimized to minimize the following loss:” thus the reference states the  associated graph G has the predefined property of classifier f which is being computed with the f(ind) which corresponds to the claim’s limitation of computation of predefined property of the initial graph.)
amending one or more of the plurality of edges of the initial graph, thereby creating an amended graph comprising a plurality of original edges and one or more amended edges; (Pg. 3 Section 3, “In this paper, we focus on the modifications to the discrete structures. The attacker g is allowed to add or delete edges from G to construct the new graph.” thus the reference points out the modification of edges and creating a modified graph data structure which corresponds to the claim’s limitation.)
computing the predefined property of the amended graph; (Para. 0081, “asks to modify the graph G=(V, E) into 
    PNG
    media_image6.png
    35
    103
    media_image6.png
    Greyscale
such that 
    PNG
    media_image7.png
    109
    247
    media_image7.png
    Greyscale
 thus the reference state that the attacker g is allowed to modify the graph G to construct a new graph and apply the classifier f to the new graph which corresponds to the claim’s limitation.)
comparing the predefined property of the initial graph with the predefined property of the amended graph; (Pg. 3 Section 3, “Explicit semantics. In this case, a gold standard classifier f*is assumed to be accessible. Thus, the equivalency indicator I (.,.,.) is defined as: 
    PNG
    media_image8.png
    32
    324
    media_image8.png
    Greyscale
,where 
    PNG
    media_image9.png
    31
    105
    media_image9.png
    Greyscale
is an indicator function.” thus the reference states the comparison between the classification of f applied to G and the classification of f applied to 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
, which corresponds to the claim’s limitation.)
marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the initial graph and the predefined property of the amended graph exceeds a predefined threshold. (Pg. 3 Section 3, “Since the attacker is aimed at fooling the classifier f, instead of actually changing the true label of the instance, the equivalency indicator should be defined first to restrict the modifications an attacker can perform. We use two ways to define the equivalency indicator:” thus the reference points out the attacker has modified and compare equivalency indicator, meaning the classifications of graphs G and 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
 are compared to a threshold value of zero (is there any change in the classification) to determine a hypothesis if the graph has been attacked or not.)
 	Regarding claim 2, Dai teaches all the features with respect to claim 1. Dai teaches the computer-implemented method according to claim 1, wherein amending one or more of the plurality of edges of the initial graph comprises adding one or more additional edges to the initial graph. (Pg. 3 Section 3, “The attacker g is allowed to add or delete edges from G to construct the new graph” Thus, the reference states that the adding nodes can be with the modification of edges, which corresponds to the claim’s limitation.)
 	Regarding claim 3, the rejection of claim 1 is incorporated. Dai teaches computer-implemented method according to claim 1, wherein amending one or more of the plurality of edges of the initial graph comprises deleting one or more edges from the initial first graph. (Pg. 3 Section 3, “The attacker g is allowed to add or delete edges from G to construct the new graph” Thus, the reference states that the adding nodes can be with the modification of edges, which corresponds to the claim’s limitation)
	Regarding claim 11, Dai teaches all the features with respect to claim 1.  Dai further teaches the further limitation wherein the predefined measure of difference is a relative difference between the predefined properties of the initial graph and the predefined properties of the amended graph. (Pg. 3 Section 3, Since the attacker is aimed at fooling the classifier f, instead of actually changing the true label of the instance, the equivalency indicator should be defined first to restrict the modifications an attacker can perform. We use two ways to define the equivalency indicator: Explicit semantics. In this case, a gold standard classifier f*is assumed to be accessible. Thus, the equivalency indicator I (.,.,.) is defined as: 
    PNG
    media_image8.png
    32
    324
    media_image8.png
    Greyscale
,where 
    PNG
    media_image9.png
    31
    105
    media_image9.png
    Greyscale
is an indicator function.” Thus, the reference states that the 
    PNG
    media_image8.png
    32
    324
    media_image8.png
    Greyscale
, in which the classifier f, as a predefined property of the initial graph G along with the predefined property, as f* of amended graph 
    PNG
    media_image11.png
    64
    49
    media_image11.png
    Greyscale
 in which I (., ., .) corresponds to the relative difference of the claim’s limitation.)
	Regarding claim 12, Dai teaches all the features with respect to claim 1.  Dai does seem to teach the predefined measure of difference is a local measure of difference, the local measure of difference being defined as a measure of difference between a subset of the nodes of the initial graph and the corresponding subset of the nodes of the amended graph. (Pg. 3 Section 3, “Small modifications. In many cases when explicit semantics is unknown, we will ask the attacker to make as few modifications as possible within a neighborhood graph: 
    PNG
    media_image12.png
    69
    362
    media_image12.png
    Greyscale
In the above equation, m is the maximum number of edges that allowed to modify, and 
    PNG
    media_image13.png
    31
    408
    media_image13.png
    Greyscale
 defines the b-hop neighborhood graph, where d(G) (u, v) 
    PNG
    media_image14.png
    80
    67
    media_image14.png
    Greyscale
 {1, 2,…} is the distance between two nodes in graph G.” Thus, the reference states attacker modifies the nodes with a minimum number of edges where the difference between the graphs are between the neighborhood graph which corresponds to the claim’s limitation.)
	Regarding claim 13, Dai teaches all the features with respect to claim 1. Dai does seem to teach wherein the predefined measure of difference is a global measure of difference, the global measure of difference being defined as a measure of difference between all the nodes of the initial graph and all the nodes of the amended graph. (Pg. 3, “In this paper, we focus on the modifications to the discrete structures. The attacker g is allowed to add or delete edges from G to construct the new graph. Such type of actions are rich enough, since adding or deleting nodes can be performed by a series of modifications to the edges. Also modifying the edges is harder than modifying the nodes, since choosing a node only requires O(|V|) complexity, while naively choosing an edge requires O(|V|)2” thus, the reference points out the modification done with the nodes of the graphs which clearly states that there is a measure of difference between the nodes of the initial graph and amended graph.)   
	Regarding claim 15, Dai teaches all the features with respect to claim 1. Dai does seem to teach amending the initial graph by adding one or more hypotheses to the initial graph, thereby creating an updated graph. (Pg. 6 Col. 1, “Selection: Given the fitness scores of current populations, we can either do weighted sampling or greedy selection to select the ‘breeding’ population P(r)b for next generation. Crossover: After the selection of P(r)b , we randomly pick two candidates 
    PNG
    media_image15.png
    29
    114
    media_image15.png
    Greyscale
 and do the crossover by mixing the edges from these two candidates: 
    PNG
    media_image16.png
    26
    349
    media_image16.png
    Greyscale
 Here rp(.) means randomly picking a subset. Mutation: the mutation process is also biology inspired. For a candidate solution 
    PNG
    media_image17.png
    25
    66
    media_image17.png
    Greyscale
, suppose the modified edges are 
    PNG
    media_image18.png
    29
    139
    media_image18.png
    Greyscale
. Then for each edge (ut, vt), we have a certain probability to change it to either (ut, v’) or (u’, vt). Thus, the reference state that the graph with modification of the graph G and 
    PNG
    media_image11.png
    64
    49
    media_image11.png
    Greyscale
 which includes the modified edges, has led the graph to an updated graph. The reference corresponds the claim’s limitation where figure 2 shows the summary of modification initial graph to mutated graph.)
Regarding claim 15, Dai teaches all the features with respect to claim 1. Dai does seem to teach computing the predefined property of the updated graph; (Pg. 5 Section 3.2.2., “We simply use a greedy algorithm to solve the above optimization. Here the modification of G given a set of coefficients 
    PNG
    media_image19.png
    25
    94
    media_image19.png
    Greyscale
 is performed by sequentially modifying edges (ut, vt) of graph 
    PNG
    media_image20.png
    61
    55
    media_image20.png
    Greyscale
: 
    PNG
    media_image21.png
    76
    324
    media_image21.png
    Greyscale
” thus, the reference explicitly states the computation of updated predefined property f of 
    PNG
    media_image20.png
    61
    55
    media_image20.png
    Greyscale
, which is computed by using the property of initially modified graph 
    PNG
    media_image11.png
    64
    49
    media_image11.png
    Greyscale
.)
Regarding claim 15, Dai teaches all the features with respect to claim 1. Dai does seem to teach amending one or more of the plurality of edges of the updated graph, thereby creating an amended updated graph; (Pg. 5 Col. 2 Para. 2, “That is to say, we modify the edges who are most likely to cause the change to the objective. Depending on the sign of the gradient, we either add or delete the edge. We name it as GradArgmax since it does the greedy selection based on gradient information.” Thus, the reference states that the modifying the edges of the updated graph 
    PNG
    media_image20.png
    61
    55
    media_image20.png
    Greyscale
 includes adding or deleting the edges which corresponds to the claim’s limitation.)
Regarding claim 15, Dai teaches all the features with respect to claim 1. Dai does seem to teach computing the predefined property of the amended updated graph; (Pg.6 Col. 1, “The population size jP(r)j, the probability of crossover used in rp(_), the mutation probability and the number of evolutions Rare all hyper-parameters that can be tuned. Due to the limitation of the fitness function, this method can only be used in the PBA-C setting. Also since we need to execute the target model f to get fitness scores, the computation cost of such genetic algorithm is O(|V|+ |E|), which is mainly made up by the computation cost of GNNs. The overall procedure is illustrated in Figure 3. We simply name it as GeneticAlg since it is an instantiation of general genetic algorithm framework” thus, the reference after computing the crossover and mutation of the graph 
    PNG
    media_image20.png
    61
    55
    media_image20.png
    Greyscale
, the computation of genetic algorithm which here is a predefined property of the updated amended graph which corresponds to the claim’s limitation.)
Regarding claim 15, Dai teaches all the features with respect to claim 1. Dai does seem to teach comparing the predefined property of the updated graph with the predefined property of the amended updated graph; (Pg. 6 Section: Crossover, “Crossover: After the selection of P(r)b, we randomly pick two candidates 
    PNG
    media_image15.png
    29
    114
    media_image15.png
    Greyscale
 and do the crossover by mixing the edges from these two candidates: 
    PNG
    media_image16.png
    26
    349
    media_image16.png
    Greyscale
 Here rp(.) means randomly picking a subset.” Thus, the reference states that the updated candidate graphs 
    PNG
    media_image22.png
    118
    264
    media_image22.png
    Greyscale
 involves in a crossover, where the edges of the graphs are mixed. From 
    PNG
    media_image16.png
    26
    349
    media_image16.png
    Greyscale
 it can be concluded that the predefined properties between updated graph and amended updated graph are compared.)
Regarding claim 15, Dai teaches all the features with respect to claim 1. Dai does seem to teach marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the updated graph and the predefined property of the amended updated graph exceeds a predefined threshold. (Pg. 3 Section 3.1., “Reward The purpose of the attacker is to fool the target classifier. So, the non-zero reward is only received at the end of the MDP, with reward being 
    PNG
    media_image23.png
    57
    212
    media_image23.png
    Greyscale
 In the intermediate steps of modification, no reward will be received. That is to say, r (st, at) = 0, 
    PNG
    media_image24.png
    20
    126
    media_image24.png
    Greyscale
 In PBA-C setting where the prediction confidence of the target classifier is accessible, we can also use 
    PNG
    media_image25.png
    25
    176
    media_image25.png
    Greyscale
 as the reward. Terminal Once the agent modifies m edges, the process stops. For simplicity, we focus on the MDP with fixed length. In the case when fewer modification is enough, we can simply let the agent to modify the dummy edges.” Thus, the reference states that the attacker fools to target classifier, where there involves a certain modification of the edges of graph which is the threshold point for marking the modification to be valid or not which corresponds to the claim’s limitation of marking hypothesis on the edges as hypothesis.)
 	Regarding claim 16, Dai teaches computer system for performing a computer-implemented method further comprising of:-
a memory having computer readable program instructions; and a processor for executing the computer readable program instructions to perform a method comprising: receiving an initial graph, the initial graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes; (Pg. 3 Section 3, “A set of graphs is denoted by 
    PNG
    media_image1.png
    35
    97
    media_image1.png
    Greyscale
, where |G|=N. Each graph Gi = (Vi, Ei) is represented by the set of nodes 
    PNG
    media_image2.png
    28
    119
    media_image2.png
    Greyscale
 and edges 
    PNG
    media_image3.png
    32
    117
    media_image3.png
    Greyscale
” “Given a learned classifier f and an instance from the dataset (G, c, y)[Wingdings font/0xE0]D, the graph adversarial attacker g (., .) : G X D [Wingdings font/0xE0]G” thus the reference states that the given classifier f of the graph is the predefined property of the initial graph with nodes and edges which corresponds to the claim’s limitation.)
computing a predefined property of the initial graph; (Pg. 2 Section: 2, “We associate each graph Gi with a label yi 
    PNG
    media_image4.png
    40
    32
    media_image4.png
    Greyscale
 Y = {1, 2,…,Y}, where Y is the number of categories. The dataset 
    PNG
    media_image5.png
    34
    206
    media_image5.png
    Greyscale
 is represented by pairs of graph instances and graph labels. This setting is inductive since the test instances will never be seen during training. Examples of such task including classifying the drug molecule graphs according to their functionality. In this case, the classifier f(ind)
    PNG
    media_image4.png
    40
    32
    media_image4.png
    Greyscale
F(ind) : G [Wingdings font/0xE0]Y is optimized to minimize the following loss:” thus the reference states the  associated graph G has the predefined property of classifier f which is being computed with the f(ind) which corresponds to the claim’s limitation of computation of predefined property of the initial graph.)
amending one or more of the plurality of edges of the initial graph, thereby creating an amended graph comprising a plurality of original edges and one or more amended edges; (Pg. 3 Section 3, “In this paper, we focus on the modifications to the discrete structures. The attacker g is allowed to add or delete edges from G to construct the new graph.” thus the reference points out the modification of edges and creating a modified graph data structure which corresponds to the claim’s limitation.)
computing the predefined property of the amended graph; (Pg. 3 Section 3, “asks to modify the graph G=(V, E) into 
    PNG
    media_image6.png
    35
    103
    media_image6.png
    Greyscale
such that 
    PNG
    media_image7.png
    109
    247
    media_image7.png
    Greyscale
Here I(., ., .) :G X G X V [Wingdings font/0xE0]{0,1} is an equivalency indicator that tells whether two graphs G and 
    PNG
    media_image26.png
    25
    17
    media_image26.png
    Greyscale
are equivalent under the classification semantics” thus the reference state that the attacker g is allowed to modify the graph G to construct a new graph which corresponds to the claim’s limitation.)
comparing the predefined property of the initial graph with the predefined property of the amended graph; (Pg. 3 Section 3, “Explicit semantics. In this case, a gold standard classifier f*is assumed to be accessible. Thus, the equivalency indicator I (.,.,.) is defined as: 
    PNG
    media_image8.png
    32
    324
    media_image8.png
    Greyscale
,where 
    PNG
    media_image9.png
    31
    105
    media_image9.png
    Greyscale
is an indicator function.” thus the reference states the comparison between the G and 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
, which is basically comparing the equivalency of the graphs which corresponds to the claim’s limitation.)
marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the initial graph and the predefined property of the amended graph exceeds a predefined threshold. (Pg. 3 Section 3, “Since the attacker is aimed at fooling the classifier f, instead of actually changing the true label of the instance, the equivalency indicator should be defined first to restrict the modifications an attacker can perform. We use two ways to define the equivalency indicator:” thus the reference points out the attacker has modify and compare equivalency indicator, meaning the graph G and 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
 are compared to a threshold value to indicate whether it will be restricted or not which corresponds to the marking of the edges as hypothesis if the measure of the difference exceeds the threshold.)
 	Regarding claim 17, Dai teaches computer program product for performing a computer-implemented method for the automatic generation of a hypothesis from a graph by a computer system, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by the computer system to cause the system to perform a method comprising:
receiving an initial graph, the initial graph comprising a plurality of nodes and a plurality of edges between the plurality of nodes; (Pg. 3 Section 3, “A set of graphs is denoted by 
    PNG
    media_image1.png
    35
    97
    media_image1.png
    Greyscale
, where |G|=N. Each graph Gi = (Vi, Ei) is represented by the set of nodes 
    PNG
    media_image2.png
    28
    119
    media_image2.png
    Greyscale
 and edges 
    PNG
    media_image3.png
    32
    117
    media_image3.png
    Greyscale
” “Given a learned classifier f and an instance from the dataset (G, c, y)[Wingdings font/0xE0]D, the graph adversarial attacker g (., .) : G X D [Wingdings font/0xE0]G” thus the reference states that the given classifier f of the graph is the predefined property of the initial graph with nodes and edges which corresponds to the claim’s limitation.)
computing a predefined property of the initial graph; (Pg. 2 Section: 2, “We associate each graph Gi with a label yi 
    PNG
    media_image4.png
    40
    32
    media_image4.png
    Greyscale
 Y = {1, 2,…,Y}, where Y is the number of categories. The dataset 
    PNG
    media_image5.png
    34
    206
    media_image5.png
    Greyscale
 is represented by pairs of graph instances and graph labels. This setting is inductive since the test instances will never be seen during training. Examples of such task including classifying the drug molecule graphs according to their functionality. In this case, the classifier f(ind)
    PNG
    media_image4.png
    40
    32
    media_image4.png
    Greyscale
F(ind) : G [Wingdings font/0xE0]Y is optimized to minimize the following loss:” thus the reference states the  associated graph G has the predefined property of classifier f which is being computed with the f(ind) which corresponds to the claim’s limitation of computation of predefined property of the initial graph.)
amending one or more of the plurality of edges of the initial graph, thereby creating an amended graph comprising a plurality of original edges and one or more amended edges; (Pg. 3 Section 3, “In this paper, we focus on the modifications to the discrete structures. The attacker g is allowed to add or delete edges from G to construct the new graph.” thus the reference points out the modification of edges and creating a modified graph data structure which corresponds to the claim’s limitation.)
computing the predefined property of the amended graph; (Pg. 3 Section 3, “asks to modify the graph G=(V, E) into 
    PNG
    media_image6.png
    35
    103
    media_image6.png
    Greyscale
such that 
    PNG
    media_image7.png
    109
    247
    media_image7.png
    Greyscale
Here I(., ., .) :G X G X V [Wingdings font/0xE0]{0,1} is an equivalency indicator that tells whether two graphs G and 
    PNG
    media_image26.png
    25
    17
    media_image26.png
    Greyscale
are equivalent under the classification semantics” thus the reference state that the attacker g is allowed to modify the graph G to construct a new graph which corresponds to the claim’s limitation.)
comparing the predefined property of the initial graph with the predefined property of the amended graph; (Pg. 3 Section 3, “Explicit semantics. In this case, a gold standard classifier f*is assumed to be accessible. Thus, the equivalency indicator I (.,.,.) is defined as: 
    PNG
    media_image8.png
    32
    324
    media_image8.png
    Greyscale
,where 
    PNG
    media_image9.png
    31
    105
    media_image9.png
    Greyscale
is an indicator function.” thus the reference states the comparison between the G and 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
, which is basically comparing the equivalency of the graphs which corresponds to the claim’s limitation.)
marking the one or more amended edges as hypothesis if a predefined measure of difference between the predefined property of the initial graph and the predefined property of the amended graph exceeds a predefined threshold. (Pg. 3 Section 3, “Since the attacker is aimed at fooling the classifier f, instead of actually changing the true label of the instance, the equivalency indicator should be defined first to restrict the modifications an attacker can perform. We use two ways to define the equivalency indicator:” thus the reference points out the attacker has modified and compare equivalency indicator, meaning the graph G and 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
 are compared to a threshold value to indicate whether it will be restricted or not which corresponds to the marking of the edges as hypothesis if the measure of the difference exceeds the threshold.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 and 14 are rejected under U.S.C. 103 as being unpatentable over in view of Dai (“Adversarial Attack on Graph Structured Data”) in view of Shen et al. (“Person Re-identification with Deep Similarity-Guided Graph Neural Network”) hereinafter Shen.
 	Regarding claim 4, the rejection of claim 1 is incorporated. Dai does not seem to teaches computer-implemented method according to claim 1, wherein:  Page 21 of 26 P201802930US01the initial graph comprises a weighted graph comprising a plurality of edges having edge weights.
 	However, Shen seem to teach computer-implemented method according to claim 1, wherein:  Page 21 of 26 P201802930US01the initial graph comprises a weighted graph comprising a plurality of edges having edge weights. (Pg. 7 Section 3.2, “For exploiting such vital information, we need to establish edges E on the graph G. In our formulation, G is fully-connected and E represents the set of relationships between different probe-gallery pairs, where Wij is a scalar edge weight. It represents the relation importance between node i and node j and can be calculated as, 
    PNG
    media_image27.png
    107
    427
    media_image27.png
    Greyscale
,” thus the which the reference states that the weighted edges on the graph neural network teaches the claim’s limitation of replacing the Dai’s unweighted graph for the adversarial attack and defense.)
 	In further limitation with regard to claim 4, Shen further teaches amending one or more of the plurality of edges of the initial graph comprises amending one or more edge weights of the initial graph. (Pg. 9-10 Section 3.4, “We then finetune the overall SGGNN model end-to-end, the input node features for overall model are the subtracted features of base model. Note that for gallery-gallery similarity estimation S(gi, gj), the rich labels of gallery images are also used as training supervision. we train the overall network with a learning rate of 10−4 for another 50 epochs and the balancing weight _ is set to 0.9.” thus the reference states that the weight of the graph can be set to different changes which corresponds to the claim’s limitation of amending the one or more edge weights.)
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the weightless edge of Dai with the edge weight of Shen. One of ordinary skill in the art would have been motivated to make this modification for the benefit of refining the probe-gallery relation feature instead of lacking direct label supervision and indirectly learned back-propagation errors when used with weightless edge in graph neural network approaches [Shen: Pg. 9 Section 3.3- 3.4].
 	The disclosure of Dai and Shen, hereinafter DS are analogous art to the claimed invention because they are in the same field of generation of graph neural network considering edge changes and edge weight.
 	Regarding claim 14, DS teaches all the features with respect to claim 1. DS further teaches receiving a set of edge changes, the set of edge changes comprising a plurality of additional edges and/or a plurality of edges to be deleted and/or a plurality of weight changes of weighted edges; performing the set of edge changes in a consecutive manner. (Dai: Pg. 3 Section 3, “In this paper, we focus on the modifications to the discrete structures. The attacker g is allowed to add or delete edges from G to construct the new graph.” thus the reference points out the attacker is allowed to delete from G which corresponds to the claim’s limitation of plurality of edges to be deleted.) (Shen: Pg. 7 Section 3.2, “For exploiting such vital information, we need to establish edges E on the graph G. In our formulation, G is fully-connected and E represents the set of relationships between different probe-gallery pairs, where Wij is a scalar edge weight. It represents the relation importance between node i and node j and can be calculated as, 
    PNG
    media_image27.png
    107
    427
    media_image27.png
    Greyscale
,” thus the which the reference states that the weighted edges on the graph neural network teaches the claim’s limitation of replacing the Dai’s unweighted graph for the adversarial attack and defense.)
In further limitation of Claim 14, DS teaches all the features with respect to claim 1. DS teaches collecting edge changes of the set of edge changes which are marked as hypothesis in a set of hypotheses; and providing the set of hypotheses as output. (Dai: Pg. 3 Section 3, “Since the attacker is aimed at fooling the classifier f, instead of actually changing the true label of the instance, the equivalency indicator should be defined first to restrict the modifications an attacker can perform. We use two ways to define the equivalency indicator:” thus the reference points out the attacker has modified and compare equivalency indicator, meaning the graph G and 
    PNG
    media_image10.png
    90
    67
    media_image10.png
    Greyscale
 are compared to a threshold value to indicate whether it will be restricted or not which corresponds to the marking of the edges as hypothesis if the measure of the difference exceeds the threshold.))
 	Claim 5-7 are rejected under U.S.C. 103 as being being unpatentable over in view of Dai (“Adversarial Attack on Graph Structured Data”) in view of Monti et al. (“Geometric Matrix Completion with Recurrent Multi-Graph Neural Networks”) hereinafter Monti.
 	Regarding claim 5, teaches all the features with respect to claim 1. Dai does not seem to teach computer-implemented method, wherein computing the predefined property of the initial graph and the amended graph comprises computing a spectral property of the initial graph and the amended graph.
 	However, Monti explicitly teaches computer-implemented method according to claim 1, wherein computing the predefined property of the initial graph and the amended graph comprises computing a spectral property of the initial graph and the amended graph. (Pg. 3 Section 2.2, “The spectral convolution of two functions x; y can be defined as the element-wise product of the respective Fourier transforms,
    PNG
    media_image28.png
    50
    642
    media_image28.png
    Greyscale
 by analogy to the Convolution Theorem in the Euclidean case. Bruna et al. [7] used the spectral definition of convolution (6) to generalize CNNs on graphs.” thus the reference states that the spectral convolution of two function x, y is involved in convolution theorem in which the graph neural network produces the spectral definition of convolution to generalize CNNs on graphs which corresponds that the claim’s limitation of spectral property of graph neural network.)
 	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the graph neural network by Dai, with the spectral calculation of graph of Monti. One of ordinary skill in the art would have been motivated to make this modification for the benefit of introducing a spatial-domain generalization of CNNs to graph local patch operators represented as Gaussian mixture models which showed significantly better generalization across different graphs [Monti: Pg. 2: Geometric deep learning, Para. 2 Line 4-8].
 	The disclosure of Dai and Monti, hereinafter DM are analogous art to the claimed invention because they are in the same field of generation of graph neural network considering spectral and non-spectral properties.
Regarding claim 6, DM teaches all the features with respect to claim 5. DM explicitly teaches computer-implemented method according to claim 5, wherein the spectral property is the set of eigenvalues of the adjacency matrix of the initial graph and the amended graph.  (Monti: Pg. 3 Section 2.2, “The key concept underlying our work is geometric deep learning, an extension of CNNs to graphs. In particular, we focus here on graph CNNs formulated in the spectral domain. A graph Laplacian admits a spectral eigen decomposition of the form 
    PNG
    media_image29.png
    34
    463
    media_image29.png
    Greyscale
 denotes the matrix of orthonormal eigenvectors and 
    PNG
    media_image30.png
    30
    269
    media_image30.png
    Greyscale
 is the diagonal matrix of the corresponding eigenvalues.” thus the reference states that the eigenvalue is computed in the graph neural network taking into account of the function that dec.)
The reasons of obviousness have been noted in the rejection of Claim 5 above and applicable herein.
Regarding claim 7, DM teaches all the features with respect to claim 6. DM explicitly teaches computer-implemented method according to claim 6, wherein computing the spectral property comprises: computing the set of eigenvalues of the adjacency matrix of the graph; and allocating the set of eigenvalues to a plurality of bins. (Monti: Pg. 4-5 Section 3.1, “In our setting, the analogy of the two-dimensional Fourier transform has the form 
    PNG
    media_image31.png
    43
    188
    media_image31.png
    Greyscale
 where 
    PNG
    media_image32.png
    49
    129
    media_image32.png
    Greyscale
 and 
    PNG
    media_image33.png
    46
    486
    media_image33.png
    Greyscale
 denote the n x n and m x m eigenvector- and eigenvalue matrices of the column- and row-graph Laplacians 
    PNG
    media_image34.png
    32
    104
    media_image34.png
    Greyscale
 respectively. The multi-graph version of the spectral convolution (6) is given by 
    PNG
    media_image35.png
    55
    304
    media_image35.png
    Greyscale
, and in the classical setting can be thought as the analogy of filtering a 2D image in the spectral domain (column and row graph eigenvalues λc and λr generalize the x- and y-frequencies of an image).” thus, the reference states that for the graph neural network involves matrices of eigen value and the set of eigen values that corresponds to the spectral domain which teaches the claim’s limitation.)
The reasons of obviousness have been noted in the rejection of Claim 5 above and applicable herein.
Claim 8-10 are rejected under U.S.C. 103 as being unpatentable over in view of Dai (“Adversarial Attack on Graph Structured Data”) in view of Wang et al. (“Deep Program Reidentification: A Graph Neural Network Solution”) hereinafter Wang.
 	Regarding claim 8, Dai teaches all the features with respect to claim 1. Dai does not seem to teach, wherein computing the predefined property of the initial graph and the amended graph comprises computing node centralities of the initial graph and the amended graph. 
 	However, Wang seem to teach the predefined property of the initial graph and the amended graph comprises computing node centralities of the initial graph and the amended graph.  (Slide 18, “Given homogeneous graph (single channel) G = (V, E, A), each V associated with feature X (|V | × (|V | + 4)?) Goal: to construct and learn a graph embedding function fG: G → hG Proposed form: a three-layer Contextual Graph Encoder h1 = ReLU((PX )W0) h2 = ReLU((Ph1)W1) h3 = ReLU((Ph2)W2) hG = hvt = h3 Each layer: 
    PNG
    media_image36.png
    38
    465
    media_image36.png
    Greyscale
” Thus the reference state that the graph neural network consists of  layers of different centralities that are embedded into the functions which corresponds to the claim’s limitation.)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the graph neural network by Dai, with the node centralities computed and implemented on the graph neural network disclosed by Wang. One of ordinary skill in the art would have been motivated to make this modification for the benefit of computation of node centralities and implementation on a graph neural network [Wang: Slide 22].
 	The disclosure of Dai and Wang, hereinafter DW are analogous art to the claimed invention because they are in the same field of generation of graph neural network considering node centrality calculations.
 	Regarding claim 9, DW teaches all the features according to claim 8. DW further teaches comparing the predefined property of the initial graph with the predefined property of the amended graph comprises comparing the sum of the node centralities of the nodes of the initial graph with the sum of the node centralities of the amended graph. (Wang: Slide 24, “Implication: weighted sum of the contexts' current representation. 
    PNG
    media_image37.png
    120
    923
    media_image37.png
    Greyscale
, thus, the reference points out the sum of the node centralities of graph which are implemented on the graph encoder which corresponds to the claim’s limitation.)
	
Conclusion
Claim 10 has been searched, but has not been rejected with respect to prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBASH LIMBU whose telephone number is (571)272-0633. The examiner can normally be reached Monday - Friday 0730 - 530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez Rivas can be reached on (571)272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.L./Examiner, Art Unit 2128                                                                                                                                                                                                        


/BRIAN M SMITH/Primary Examiner, Art Unit 2122